1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                              ***

9     MARCUS WASHINGTON,                             Case No. 3:19-cv-00256-MMD-WGC

10                               Petitioner,                       ORDER
            v.
11
      WARDEN WILLIAM GITTERE, et al.,
12
                              Respondents.
13

14         Respondents have filed an unopposed motion for extension of time (second

15   request) (ECF No. 70). The Court finds good cause exists to grant the unopposed motion

16   for extension of time (second request) (ECF No. 70). Respondents will have up to and

17   including May 7, 2021, to respond to Petitioner Marcus Washington's motion for discovery

18   (ECF No. 67).

19         DATED THIS 3rd Day of May 2021.

20
21
                                               MIRANDA M. DU
22                                             CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27
28
